In an action, inter alia, to recover damages for fraud and breach of contract, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Dunne, J.), dated May 25, 2004, as granted that branch of the defendants’ cross motion which was for summary judgment dismissing the claim for punitive damages.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted that branch of the defendants’ cross motion which was for summary judgment dismissing the claims for punitive damages. Upon the defendants’ prima facie showing of entitlement to summary judgment dismissing the claims for punitive damages, the plaintiffs did not raise a triable issue of fact. The plaintiffs failed to establish that the defendants’ alleged conduct was so gross, wanton, or willful, or of such high moral culpability, as to warrant an award of punitive damages (see Rocanova v Equitable Life Assur. Socy. of U.S., 83 NY2d 603, 613 [1994]; Borkowski v Borkowski, 39 NY2d 982, 983 [1976]; Walker v Sheldon, 10 NY2d 401, 404-405 [1961]; Zuccarini v Ziff-Davis Media, 306 AD2d 404, 405-406 [2003]; Kelly v Defoe Corp., 223 AD2d 529 [1996]). Adams, J.P., Ritter, Mastro and Rivera, JJ., concur.